Citation Nr: 1423606	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than April 10, 2006 for the grant of service connection for posttraumatic stress disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	William B. Totten, Attorney-at-law


WITNESSES AT HEARING ON APPEAL

Veteran, Mr. W.H., & Mr. A.B.

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2012, the Veteran presented sworn testimony during a personal hearing in Cleveland, Ohio, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for PTSD was last denied in an August 2003 rating decision; the Veteran did not perfect an appeal.

2.  The Veteran did not file an application to reopen the PTSD claim prior to April 10, 2006.

3.  In August 2003, the RO denied the Veteran's claim of entitlement to service connection for a back disability.

4.  The evidence received since the August 2003 RO denial is cumulative of the evidence at the time of the prior final denial of service connection for a back disability, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 10, 2006, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q),(r) (2013).

2.  An August 2003 RO decision denying a claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002).

3.  Since the August 2003 RO decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.
In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the earlier effective date claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the pending new and material evidence claim, a notice letter in June 2006 complied with VA's duty to notify the Veteran with regard to this issue.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, in the June 2006 letter, the RO informed the Veteran of its duty to assist him in substantiating his claim to reopen under the VCAA, and the effect of this duty upon this issue.  This letter informed him of what constituted new and material evidence to reopen the previously denied, unappealed claim.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required by Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial and the evidence needed to reopen the claim.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as, VA and private treatment records have been obtained and associated with the claims file.

There is no indication that any additional action is needed to comply with the duty to assist.  As will be discussed below, evidence sufficient to reopen the claim has not been received.  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Claim for an earlier effective date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2013).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2013).

With respect to service connection claims that are granted following the submission of new and material evidence, governing regulation provides that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2013).

38 C.F.R. § 3.156(c)(1) provides that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."

Pursuant to 38 C.F.R. § 3.156(c)(2), "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."

Here, the Veteran contends that he is entitled to an effective date earlier than April 10, 2006, for the grant of service connection for PTSD.

As noted above, he served on active duty from June 1967 to June 1970.  The Veteran's STRs, to include his April 1970 separation examination, were absent any documentation of psychological complaints or diagnoses.  The Veteran's service personnel records demonstrate that he served in the Republic of Vietnam from December 1967 to July 1969.

In April 2003, the Veteran filed a claim of entitlement to service connection for PTSD, which was denied in an August 2003 rating decision.  The Veteran was notified of the decision and of his appellate rights; however he did not appeal.
In April 2006, the Veteran filed a claim to reopen the previously denied claim of entitlement to service connection for PTSD.  Service connection was granted in an April 2007 rating decision, effective April 10, 2006.

Accordingly, the RO has assigned an effective date of April 10, 2006 for the grant of service connection for PTSD.  The Veteran seeks an earlier effective date.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of April 10, 2006, is the earliest effective date assignable for the award of service connection for PTSD.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  As indicated above, the Veteran was initially denied service connection for PTSD in August 2003.  He was notified of that decision and of his appellate rights; however, he did not appeal and, as such, it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1104 (2013).

The Board has reviewed the record and can identify no communication from the Veteran that would constitute a notice of disagreement as to the August 2003 rating decision.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)  The fact that service connection for PTSD was previously denied does not entitle the Veteran to an earlier effective date with regard to his present claim.

Additionally, the Board has reviewed the record and can find no communication from the Veteran that may be considered to be a claim of entitlement to service connection for PTSD following the last final denial in August 2003 and prior to the date the claim to reopen was received (April 10, 2006).  See Servello, supra.
The Board recognizes the Veteran's recent contentions that he is entitled to an earlier effective date in August 2003 because that is when he filed the initial claim of entitlement to service connection for PTSD.  See, e.g., the May 2012 Board hearing transcript.  Critically, at no time prior to April 2006, did the Veteran submit any communication or action indicating an intent to reopen his PTSD.  See 38 C.F.R. § 3.155 (2013).  To this end, as indicated above, applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2013); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  

To the extent that the Veteran is contending that his PTSD symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge, this amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced PTSD prior to the assigned effective date.  That he did was evidence that provided a basis for the grant of service connection.  However, the Board is obliged to follow the law within the parameters set by Congress.  As explained above, the law does not support the assignment of an effective date prior to April 10, 2006 for the grant of service connection for PTSD.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for PTSD should be no earlier than the currently assigned date of April 10, 2006.  Accordingly, the benefit sought on appeal is denied.
III.  Claim to reopen

In the current appeal, the Veteran contends that he suffers from a back disability that was incurred during his military service.  In this regard, review of the claims file shows that the Veteran's original claim of entitlement to service connection for a back disability was previously denied by an August 2003 RO decision.  The Veteran did not appeal and the RO decision is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2013).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

As noted above, the Veteran's claim of service connection for a back disability was last previously considered and denied in an August 2003 RO action.  The evidence associated with the Veteran's claims file at the time of the last final denial included, but was not limited to, STRs, VA treatment records, a June 1977 VA examination report, and the Veteran's statements.

At the time of the last final denial, the Veteran contended that he had a back disability that was incurred during his military service.  See the Veteran's claim dated April 2003.

The Veteran's available service records show active duty service from June 1967 to June 1970 with service in the Republic of Vietnam from December 1967 to July 1969.  His May 1967 enlistment examination documented pilonidal sinus.  He had pilonidal cyst removal was performed in February 1969.  In his April 1970 report of medical history, the Veteran endorsed back trouble.  However, no physical findings were made concerning a current back disability.

A June 1977 x-ray of the lumbar spine revealed "Grade I spondylolisthesis of the 4th lumbar vertebra."  In a June 1977 VA examination report, the examiner noted the Veteran's report that his "back pain has become increasingly more severe since I was discharged."  The examiner diagnosed him with a low back strain.  VA treatment records dated in March 2003 documented the Veteran's report of "chronic back pain status-post steel plates in place."

In the August 2003 decision, the RO denied the Veteran's claim because the current back disability "neither occurred in nor was caused by service."

As indicated above, the August 2003 RO denial of the claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2013).  The Board's inquiry will therefore be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

After a review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claim of entitlement to service connection for a back disability has not been received.

The evidence associated with the claims file subsequent to the prior final decision includes, but is not limited to, the Veteran's April 2006 claim to reopen; VA treatment records; and lay statements of the Veteran, Mr. W.H., and Mr. A.B.

Medical evidence has been added to the record indicating that the Veteran has a continuing diagnosis of a back disability.  See, e.g., the VA treatment records dated March 2010.  The Board recognizes that this evidence is new, in that it was not of record at the time of the last final denial; however, this evidence is not material because the question of current and continuing diagnosis was not in dispute.  Similarly, the Veteran's repeated assertions concerning the incurrence and etiology of the current disability, although new, are reiterative of evidence already of record.  Critically, the recently received evidence documents a currently diagnosed back disability as well as the Veteran's contentions of in-service incurrence and continuing symptomatology cannot be considered "material" because it is cumulative of the evidence previously of record.

The Board additionally notes that the lay statements of the Veteran's friends, Mr. W.H. and Mr. A.B., although new, are not material as these statements are simply reiterations of the Veteran's statements concerning current and continuing back symptomatology.  To this end, while the Board acknowledges that the Veteran and his friends are presumed credible for the purpose of determining whether new and material evidence has been submitted, the record does not indicate that they are competent to opine on complex medical questions such as the etiology of the claimed back disability.

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, as indicated above, in the current appeal the Veteran has not provided evidence in support of nexus that was not previously considered in prior decisions.  Accordingly, his contentions made during the current appeal may not be deemed to be both new and material.  Shade, supra.

The Veteran has been afforded ample opportunity to submit new and material evidence.  38 U.S.C.A. § 5107(a).  As the additionally received evidence does not tend to establish any point not previously demonstrated, it is cumulative.  See 38 C.F.R. § 3.156 (2013).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for a back disability is not reopened.


ORDER

Entitlement to an effective date prior to April 10, 2006 for the grant of service connection for PTSD is denied.

The application to reopen a claim of entitlement to service connection for a back disability is denied.
REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that remaining claim on appeal-entitlement to service connection for a neck disability-must be remanded for further development.

Initially, in a March 2003 VA treatment record, the treatment provider noted the Veteran's report that he has been in receipt of supplemental security income (SSI) from the Social Security Administration (SSA) for a neck injury since 1997.  The Veteran's SSA records have not been associated with the claims file.  Accordingly, upon remand, the Board finds that the RO should attempt to obtain the Veteran's SSA records, as these records are potentially pertinent to his pending neck disability claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

As indicated above, the Veteran's STRs document surgery to remove a pilonidal cyst in February 1969.  In the April 1970 report of medical history, the Veteran reported a history of head injury; however, a continuing neck disability was not documented.

VA treatment records dated in April 2010 confirm a current diagnosis of degenerative disease of the cervical spine.

The Veteran has not been afforded a VA examination as to the current neck disability claim; thus, the claim presents certain medical questions concerning nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  To this end, the Board notes that, in an April 2006 statement, the Veteran asserted entitlement to service connection for a neck disability as due to Agent Orange exposure; although, he did not maintain this contention at the May 2012 Board hearing.  It is undisputed that the Veteran served in the Republic of Vietnam; therefore, herbicide exposure is presumed.  Upon remand, the Veteran should be afforded a VA examination to address the outstanding questions of nexus pertaining to the neck disability claim.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of VA treatment pertaining to his neck disability from June 2012.  All such available documents must be associated with the claims file.

2. The AOJ shall also procure from the Social Security Administration copies of the decision addressing the Veteran's application for disability benefits as well as the medical records used in support of that decision.  Any records so obtained should be associated with the Veteran's VA claims file.  All efforts by the AOJ to obtain the Veteran's Social Security Administration records, along with any notice that the records are unavailable, shall be documented in the claims file.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any neck disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-service neck symptomatology.

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current neck disability had its onset during the Veteran's active military service or is otherwise related to such period of service to include his presumed in-service herbicide exposure.  In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Thereafter, the AOJ should readjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


